Exhibit 10.1

                                                                                  
[g2bhyxxgmcvs000001.jpg]

[g2bhyxxgmcvs000002.jpg]

 

 

June 18, 2018

 

Barbara J. Runyon

[**]

 

 

Dear Barb:

 

On behalf of Gentherm Incorporated, I am very excited to present to you an offer
of employment for the position of Senior Vice-President and Chief Human
Resources Officer. In this position you would be part of Gentherm’s Executive
Committee and report directly to me. Your compensation package would be as set
forth in the attached term sheet.

I believe that you would find this role to be exciting, challenging and
rewarding. The entire leadership team is thrilled at the prospect of you joining
our Company.

As with all positions at Gentherm, the following conditions apply: (1) you would
be permitted to begin employment with the Company only after you provide
required documentation verifying your identity and employment eligibility in the
United States, (2) your employment is contingent upon successfully passing a
pre-employment drug test and background check, (3) your employment would be
“at-will” and terminable at any time for any reason, and (4) you would be
required to sign the attached Confidential Information and Inventions Assignment
Agreement.

Please contact me should you have any questions; otherwise, your signature below
will confirm your acceptance the terms of this offer. Please return a signed
copy to Ken Phillips via email (ken.phillips@gentherm.com).

I am looking forward with great anticipation to working with you!

Sincerely,

Phillip M. Eyler

President and Chief Executive Officer

 

cc: Kenneth J. Phillips

 

AGREED TO AND ACCEPTED BY:

 

 

/s/ Barbara J. Runyon6/21/18

Barbara J. RunyonDate

 

 

21680 Haggerty Road Northville MI 48167

P 1.248.513.8611 F 1.248.504.0480 www.gentherm.com

 

 

--------------------------------------------------------------------------------

 

                                                                                  
[g2bhyxxgmcvs000001.jpg]

[g2bhyxxgmcvs000002.jpg]

 

COMPENSATION TERM SHEET

Barbara J. Runyon

Attachment to Offer Letter Dated: June 18, 2018

 

POSITION

Position

Senior Vice-President and Chief Human Resources Officer

 

Primary Work Location

Gentherm’s Northville, Michigan World Headquarters

 

DIRECT COMPENSATION

Salary

Annual salary of $370,000 per year (paid semi-monthly)

 

Bonus Program

The position has a 50% target bonus under the Gentherm Performance Bonus Plan
(prorated in 2018 to reflect the partial year). Under such bonus plan, your
bonus will be based on a combination of (i) achievement of individual goals
agreed to by you and your supervisor and (ii) the Company’s achievement of its
financial goals, in all cases subject to approval by the Compensation Committee
of the Gentherm Board of Directors.

 

Signing and Retention Bonus

You will be entitled to receive a signing and retention bonus totaling $250,000
paid as follows:

 

$125,000 will be paid with your first paycheck. This bonus must be repaid if you
voluntarily terminate your employment within the first year

 

$125,000 will be paid on the first anniversary of your start date

 

Equity Compensation

You would receive an equity compensation grant having an award date value of
$400,000. This amount, divided by Gentherm’s 10-trading day average stock price
on the day you start, will determine the number of restricted stock units (RSUs)
that you would receive. 60% of these RSUs would vested based on the company
financial measures over the following three years and 40% would vest equally
over the first three years of your employment without performance conditions.
The performance-based RSUs may vest anywhere from 0-200% of target. Future
equity grants are at the discretion of the Board.

 

Company Vehicle

You will be entitled to full time use of a Company-owned vehicle. The personal
use of such vehicle will be a taxable benefit to you. In view of your recent
vehicle purchase, you may elect to receive $1,200 per month (subject to required
tax withholdings) as a vehicle allowance in lieu of the company vehicle benefit.

 

 

--------------------------------------------------------------------------------

 

                                                                                  
[g2bhyxxgmcvs000001.jpg]

[g2bhyxxgmcvs000002.jpg]

Severance

If your employment with the Company is terminated during the first year of your
employment by the Company without Cause (as defined below), you will be entitled
to six months’ base salary as full and complete severance, conditioned upon your
execution of a general release in a form requested by the Company. Following the
first year of employment, you will be subject to the Company’s severance policy
in effect at the time, if any. For purposes of this paragraph, “Cause” means the
Company’s good faith determination that you have engaged in any of the
following: (i) conduct that injures the business or reputation of the Company;
(ii) gross negligence or willful misconduct in the performance of duties
assigned to you; (iii) a violation of safety, harassment, or discrimination
policies; (iv) a material breach of a material term of any agreement between you
and the Company; and/or (v) failure to complete reasonably requested tasks
within 14 days after written notice by your supervisor of such failure.

 

Technology

The Company will provide you with a mobile phone, laptop computer, iPad and
appropriate other technology accessories.

 

Start Date

August 2018. Actual start date to be discussed.

 

EMPLOYEE BENEFITS

Term Life

Insurance/ADD -

Company paid

 

150% of annual salary provided by Gentherm in accordance with the group benefit
plan offered to other similarly-situated Gentherm employees.

 

Short Term/Long Term Disability - Company paid

Provided by Gentherm in accordance with the group benefit plan offered to other
similarly-situated Gentherm employees

 

Vacation

Four weeks per year

 

Sick Leave

 

One week per year

 

Paid Holidays

In accordance with Gentherm’s Northville location holiday schedule (15 total
holidays in 2018)

 

Medical / Dental /

Vision / Flexible

Spending Account

 

All in accordance with the group benefit plan offered to similarly situated
Gentherm employees. Details will be provided to you on your first day of
employment, unless you require information sooner.

 

401(k) Retirement Savings Plan

Automatic enrollment at 6% unless opted out. Voluntary participation for amounts
above 6%. Current Company discretionary match is dollar for dollar for first 4%.

 

 

 